Citation Nr: 1531225	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-35 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether a valid debt exists based upon removal of dependent son "C" as a school child.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel

INTRODUCTION

The Veteran served on active duty from May 1976 to August 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran provided testimony during a hearing before the undersigned at the RO in February 2015.  A transcript is of record.  

The issue of entitlement  waiver of overpayment (as explained below, the amount of which has yet to be determined) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See, e.g., Board Hearing Transcript (Tr.) at 2.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This claim revolves around whether and at what time the Veteran's son, herein referred to as "C," was attending school and whether the Veteran received the proper payments corresponding to C's school status beginning January 1, 2005.  The Board finds that additional development is necessary before a decision can be reached.  

First, the dates of C's attendance in school are unclear given the evidence of record.  In September 2004, the Veteran reported that C enrolled in school beginning August 30, 2004, and that he was expected to graduate in May 2008.  As such, the Veteran was informed in October 2004 that C was added to the Veteran's monthly benefits award.  Then, in May 2005, the Veteran informed VA that C had withdrawn from school from January 1, 2005, to April 15, 2005.  It appears that the AOJ has interpreted this statement as notice that C was not in school beginning January 1, 2005, and that he never re-enrolled.  

However, a November 2009 report of school attendance submitted by the Veteran indicated that C had enrolled in college full-time beginning August 31, 2004, and last attended school January 31, 2007.  Moreover, at the February 2015 Board hearing, the Veteran stated that C had re-enrolled after his break in 2005, that he remained in school until 2007, and that he graduated.  See Board Hearing Tr. at 4.  Based on the foregoing, the Board finds that the evidence of record does not clearly establish when C was enrolled in school beginning in January 2005.  As such, further development must be done to verify the dates of C's attendance in college beginning January 1, 2005.  

Moreover, the record contains two different amounts listed as an overpayment.  An October 2012 audit worksheet reveals an overpayment in the amount of $2,109.  Then, a September 2013 document lists the amount as $3,794.20.  In addition, none of the documents associated with the claims file or provided to the Veteran explain how these numbers were calculated.  

The Board also notes the Veteran's statements that he repaid $1,902 to VA in the form of six payments of $317.  See Board Hearing Tr. at 4.  Indeed, a May 2010 SHARE screen indicates that a benefit repayment of $317 was deducted from the Veteran's award.  However, it is unclear from the evidence of record how many of these repayments were made, and whether that money was properly credited to the Veteran's account or deducted from the overpayment amount.  

As such, the Board finds that a remand is necessary for the AOJ to verify the dates of school attendance for C, explain the alleged overpayment amount and how that amount was calculated, and indicate whether the Veteran has repaid any of this overpayment to date and whether any repayments have been considered in determining the alleged overpayment amount.  


Accordingly, the case is REMANDED for the following action:

1.  Verify C's dates of school attendance beginning January 1, 2005.  

2.  Determine the current amount of overpayment and provide a thorough accounting of how that number has been calculated, including whether the Veteran has repaid any amount to VA.  

3.  Then review the record in light of the new evidence obtained and readjudicate the claim, issuing a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

